Hill, C. J;
1. There was no material error in the following instruction to the jury on the trial of one indicted for selling intoxicating liquor: “The State is not bound to go outside of this indictment in which it is alleged that Sam Buchanan sold this liquor.” While the use of the word “bound” was inapt, yet it did not amount to an implication that the State could go outside of the indictment to prove the offense, if it so desired, but was not bound to do so.
2. It has been repeatedly held by the Supreme Court and this court that there is no error in a failure to define the words “reasonable doubt;” that these words, being words of ordinary signification and easily understood, require no definition, and it has been said that definitions obscure rather than.make clear their meaning.
3. The charge of the court as to the rules that the jury might adopt for determining the credibility of witnesses was correct.
4. The alleged newly discovered testimony was impeaching in character, and would not probably produce a different” result.
5. No error of law appears, and the evidence -fully supports the verdict.

Judgment affirmed.